Citation Nr: 1509126	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-28 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for duodenal ulcer disease with partial gastrectomy, gastroesophageal reflux disease (GERD), and esophageal hernia ("gastric disability"), currently rated as 40 percent disabling.

2.  Entitlement to an increased evaluation for a right ankle disability, currently rated as 10 percent disabling.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for diverticulitis.

5.  Entitlement to an effective date earlier than August 8, 2011, for the assignment of a 10 percent rating for a scar, status post partial gastrectomy.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's son


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to May 1946 and from April 1948 to November 1965. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in San Juan, Puerto Rico.

In December 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.  Subsequent to the December 2014 hearing, the Veteran submitted additional evidence accompanied by a waiver of initial RO consideration.  In light of the waiver accompanying the additional evidence, the Board notes that it may consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014); see also 38 U.S.C.A. § 7105(e)(1) (West 2014).  Additionally, subsequent to certification of this case to the Board, additional evidence, consisting of VA treatment records dated through February 2015, was associated with the record.  As the Veteran's claims are being remanded, the agency of original jurisdiction (AOJ) will have an opportunity to review such newly received records in the readjudication of his claims.

The issue of entitlement to an increased evaluation for a right inguinal hernia was raised in a July 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore any future consideration of the Veteran's claim should take into account the existence of the electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Gastric Disability

By way of background, the Veteran was granted entitlement to service connection for duodenal ulcer disease in December 1965 and assigned a 20 percent disability rating pursuant to Diagnostic Code 7305.  In November 1969, the Veteran underwent a vagotomy and partial gastrectomy.  Thereafter, the RO increased the evaluation of the Veteran's service-connected duodenal ulcer disease with partial gastrectomy to 60 percent disabling under Diagnostic Code 7308, effective February 1, 1970.  In March 1983, the RO reduced the rating from 60 percent to 40 percent, effective July 1, 1983.  The Veteran's duodenal ulcer disease with partial gastrectomy has been rated as 40 percent disabling under Diagnostic Code 7308 since this time.

In May 2010, the Veteran filed a claim for an increased rating of his duodenal ulcer disease, as well as a claim for entitlement to service connection for GERD, as secondary to his duodenal ulcer disease.  In an April 2011 rating decision, the RO implicitly granted service connection for the Veteran's GERD and esophageal hernia, as secondary to the Veteran's duodenal ulcer disease with partial gastrectomy.  The RO combined all of the gastric disabilities and continued the Veteran's 40 percent disability rating.  The Veteran contends that a higher disability rating is warranted.  The Veteran also contends that he should receive separate disability ratings for each of his service-connected gastric disorders.

The Board notes that the Veteran was last afforded a VA examination to assess the severity of his service-connected gastric disabilities in February 2011, over four years ago.  Since that examination, the record reflects that the Veteran's gastric disabilities may have increased in severity.  Specifically, at the December 2014 Board hearing, the Veteran testified to more frequent post-prandial symptomatology and constant dysphagia.  Moreover, recent VA treatment records show an abnormal abdomen CT scan with suspected gastroduodenal anastomosis stricture, and diagnoses of bile esophagitis and bile gastritis.  See August 2014 VA Treatment Records.  To ensure that the record reflects the current severity of the Veteran's service-connected disabilities on appeal, a more contemporaneous examination is warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  

The Board also notes that the Veteran has raised the argument that he is entitled to separate ratings for his duodenal ulcer disease with partial gastrectomy and his esophagus disorder.  38 C.F.R. § 4.114 indicates that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  However, disabilities related to the esophagus are rated under diagnostic codes 7203, 7204, and 7205.  Thus, the Veteran is not outright prohibited from receiving separate ratings for his gastric disabilities and an esophagus disorder.  Therefore, after completing all indicated development, the agency of original jurisdiction (AOJ) should review the record in full and, in the readjudication of the Veteran's claim, give consideration to whether separate ratings are warranted.  

Right Ankle Disability

The Board notes that the Veteran was last afforded a VA examination to assess the severity of his service-connected right ankle disability in February 2011, over four years ago.  During that examination, the Veteran did not require an assistive device for walking.  Since that examination, the record reflects that the Veteran's right ankle disability may have increased in severity.  Specifically, at the December 2014 Board hearing, the Veteran testified that he now uses a cane for ambulation.  Additionally, recent VA treatment records show that the Veteran has been treated for recurrent ankle pain and instability and that he was referred for physical therapy.  See March 2014 VA treatment record.  To ensure that the record reflects the current severity of the Veteran's service-connected disabilities on appeal, a more contemporaneous examination is warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  

Service Connection Claims

In the April 2011 rating decision on appeal, the RO denied entitlement to increased ratings for the Veteran's service-connected gastric disability and right ankle disability, denied entitlement to a TDIU, and denied entitlement to service connection for hemorrhoids and diverticulitis.  In August 2011, the Veteran filed a timely notice of disagreement as to all of the issues in the April 2011 rating decision.  However, the November 2011 statement of the case only considered the increased rating issues and the TDIU issue.  At the December 2014 hearing, the Veteran confirmed that he wanted to continue his appeal as to the service connection issues.  Where a notice of disagreement has been timely filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a SOC on the issues of entitlement to service connection for hemorrhoids and entitlement to service connection for diverticulitis.

Earlier Effective Date for Gastrectomy Scar

In a March 2012 rating decision, the RO granted a compensable rating for the Veteran's gastrectomy scar and assigned a 10 percent disability rating effective August 8, 2011.  In a statement received by the RO on August 10, 2012, the Veteran disagreed with the effective date assigned for the gastrectomy scar.  The August 2012 statement constitutes a timely notice of disagreement (NOD) with the March 2012 rating decision.  The RO has not issued a statement of the case in response to the NOD.  As a statement of the case on this claim has not been issued, the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238 (1999).

Entitlement to a TDIU

The Board finds that any decision with respect to the service connection and increased rating claims being remanded above may affect the claim for a TDIU because a hypothetical grant of the pending service connection claims or grant of higher disability ratings would increase the Veteran's overall combined disability percentage.  Accordingly, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the claims for service connection and increased ratings currently on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Lastly, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).   Expedited handling is requested.)

1. Furnish the Veteran and his representative a Statement to the Case that addresses the issues of entitlement to service connection for hemorrhoids, entitlement to service connection for diverticulitis, and entitlement to an earlier effective date for a compensable rating for a gastrectomy scar.  These discrete issues should be returned to the Board only if the Veteran perfects a timely appeal in accordance with 38 U.S.C.A. § 7105 (West 2014).

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the disabilities on appeal.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

3. After any outstanding evidence has been associated with the claims file, schedule the Veteran for an appropriate examination in order to assess the current severity of his service-connected duodenal ulcer disease with partial gastrectomy, gastroesophageal reflux disease (GERD), and esophageal hernia.  The entire claims file, including a copy of the remand, must be made available to the examiner.  

The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected duodenal ulcer disease with partial gastrectomy, the Veteran's service-connected GERD, and the Veteran's service-connected esophageal hernia.

The examiner should opine as to whether the service-connected duodenal ulcer disease with partial gastrectomy more nearly approximates "moderate" or "severe" postgastrectomy symptoms.  

Note: "Moderate" symptoms include less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  "Severe" symptoms include nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.

The examiner should also comment on whether the dysphagia, esophagitis, and other esophagus symptoms documented in the claims file approximate esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus, and, if so, whether such is moderate; severe, permitting liquids only; or permitting passage of liquids only with marked impairment of general health.

Finally, the examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's gastric disabilities have upon his ability to perform ordinary activities of daily living.  The examiner should conduct any appropriate tests and studies in order to determine the nature and extent of the social and industrial impairment attributable to the service-connected duodenal ulcer disease with partial gastrectomy, gastroesophageal reflux disease (GERD), and esophageal hernia.

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history and his current symptoms.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

4. After any outstanding evidence has been associated with the claims file, schedule the Veteran for an appropriate examination in order to assess the current severity of his service-connected right ankle disability.  The entire claims file, including a copy of the remand, must be made available to the examiner.  All necessary tests, including x-rays if indicated, should be conducted.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected right ankle disability.

The examiner should conduct range of motion testing of the right ankle.  The examiner should also note whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and should address whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, or when the right ankle is used repeatedly.  All limitation of function must be identified.  If there is no pain, limitation of motion and/or limitation of function, such facts must be noted in the report.

Additionally, the examiner should specifically note if the Veteran has marked or moderate ankle limitation of motion; ankyloses of the ankle; ankyloses of the substragalar or tarsal joint; malunion of the os calcis or astragalus; or astragalectomy of the left ankle.  

Finally, the examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's right ankle disability has upon his ability to perform ordinary activities of daily living.  The examiner should conduct any appropriate tests and studies in order to determine the nature and extent of the social and industrial impairment attributable to the service-connected right ankle disability.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. Following the completion of the foregoing, and any other development deemed necessary, the RO/AMC should re-adjudicate the issues of entitlement to an increased rating for the service-connected duodenal ulcer disease with partial gastrectomy, gastroesophageal reflux disease (GERD), and esophageal hernia, entitlement to an increased rating for the right ankle disability, and entitlement to a TDIU.  In readjudicating such claim, consideration should be given to whether the Veteran is entitled to separate ratings for his gastric disability and any esophagus disability.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






